DETAILED ACTION
Claims 1-15 are pending as amended on 02/18/21.

Response to Amendment
This action is a response to the amendment filed on February 18, 2021.  Claims 1, 4 & 12-13 have been amended as a result of the previous action; the rejections have been withdrawn in light of the below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Gerald B. Halt, Jr. on March 3, 2021.


1.    (Currently Amended) A resin cured product comprising:
a copolymer of a first vinyl monomer and a second vinyl monomer;
a transesterification reaction catalyst; and 
a boron compound,
[[wherein]] the first vinyl monomer having an ester bond, and
[[wherein]] the second vinyl monomer having a hydroxyl group.

such that a radically polymerizable unsaturated monomer is radically polymerized with a region capable of initiating radical polymerization, wherein the region exists on a fracture surface when the resin breaks, and wherein the healing function exerts when the unsaturated monomer and the
region come into contact.

13.    (Currently Amended) A method for healing a resin cured product, 
the resin cured product comprising a transesterification reaction catalyst, and a boron compound, and a copolymer of a first vinyl monomer having an ester bond[[,]] and a second vinyl monomer having a hydroxyl group, the method comprising:
a step of closely attaching fracture surfaces of the resin cured product and applying an external stimulus thereto; and
a step of initiating a transesterification reaction between the hydroxyl group and the ester bond of the resin cured product in response to a second external stimulus, thereby forming a polymerization product,
wherein the resin cured product is a copolymer of the first vinyl monomer
and the second vinyl monomer.


Allowable Subject Matter
Claims 1-15 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a resin cured product created by reacting a first vinyl monomer having an ester bond, a second vinyl monomer having a hydroxyl group, a transesterification reaction catalyst and a boron compound, such that the product can bond to itself with the aid of a vinyl monomer varnish in combination with the other instantly claimed features.  This limitation is present in independent claims 1 & 12 & 13, and thus renders these and all associated dependent claims allowable.  The closest prior art teaches other types of resins/self-healing compounds (US 2016/0319056, US 2014/0024765, US 2010/0156587, US 2009/0098299, US 2009/0000519), but not the unique resins/methods of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745